UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8094


MICHAEL TODD HANCOCK,

                Petitioner - Appellant,

          v.

B. WATSON, Warden, Wallens Ridge State Prison; GENE JOHNSON,
Director, Virginia Department of Corrections,

                Respondents – Appellees.



                            No. 09-8200


MICHAEL TODD HANCOCK,

                Petitioner - Appellant,

          v.

B. WATSON, Warden, Wallens Ridge State Prison; GENE JOHNSON,
Director, Virginia Department of Corrections,

                Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:09-cv-00247-RGD-TEM)


Submitted:   May 19, 2010                  Decided:   June 10, 2010
Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Todd Hancock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these     consolidated          cases,        Michael          Todd      Hancock

appeals    from    the     district      court’s        orders         dismissing           without

prejudice his 28 U.S.C. § 2254 (2006) petition.                                  The orders are

not     appealable       unless    a    circuit         justice            or     judge     issues

certificates      of     appealability.             See     28    U.S.C.          §    2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     Where, as here, the district

court denies relief on procedural grounds, the prisoner must

demonstrate       both     that   the    dispositive             procedural            ruling   is

debatable and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).           We have independently reviewed the record

and conclude that Hancock has not made the requisite showing.

Accordingly,       in      each    appeal,         we     deny         a        certificate     of

appealability      and     dismiss      the       appeal.         We       deny       all   motions

pending in each case, including the motions to proceed in forma

pauperis, the motions to compel copies, and the motions to waive

copies.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented             in    the    materials

before    the    court     and    argument        would     not    aid          the    decisional

process.

                                                                                         DISMISSED

                                              3